By the Court.

McDonald, J.
delivering the opinion.
Conceding the power of the Mayor and Council under the Act of incorporation to pass and enforce the ordinance under which the defendant was tried and fined, it does not appear that the defendant in error had offended against it. By an ordinance of the city, the Marshal was required to take possession of, and impound any cow running at large in any of the streets of the city. Another ordinance of the city pro*69hibited “ any person from opposing or interrupting any city officer in the execution of the ordinances of said city.” The defendant was tried and fined for violating the latter ordinance, on the charge .of opposing and interrupting the city Marshal in the execution of the former ordinance. The cow had been impounded without opposition or interruption. The act had been completed and the ordinance executed, before the defendant committed the act which is alleged to have constituted the offence. The breach of the pound was no opposition or interruption of the officer in the execution of the ordinance. Obstructing the execution of lawful process is an offence, 4 Black. Com,., 129. This takes place while the officer is attempting to execute the process. An escape after an arrest, and before the person arrested is imprisoned, is another offence. Ib. 130. Breach of prison is a different of-fence, and rescue, which is forcibly freeing another from imprisonment, is a distinct offence. Ib. 131. It is unnecessary to consider other points made in the record, as, on the view of the case here presented, we affirm the judgment of the circuit Judge, reversing and setting aside the order of the Mayor and Council of Rome, imposing a fine on the defendant.
Judgment affirmed.